OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10529 The GKM Funds (Exact name of registrant as specified in charter) 11150 Santa Monica Boulevard, Suite 850 Los Angeles, CA (Address of principal executive offices) (Zip code) David Kahn First Western Investment Management, Inc. 11150 Santa Monica Boulevard, Suite 850 Los Angeles, CA 90025 (Name and address of agent for service) Registrant's telephone number, including area code:(310) 268-2605 Date of fiscal year end:July 31 Date of reporting period: July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The GKM Funds By (Signature and Title)* /s/ Timothy J. Wahl Timothy J. Wahl, President Date August 4, 2011 * Print the name and title of each signing officer under his or her signature. EXHIBIT A Investment Company Report ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 03-Feb-2011 ISIN IE00B4BNMY34 Agenda 933362042 - Management Item Proposal Type Vote For/Against Management 01 ACCEPTANCE, IN A NON-BINDING VOTE, OF THE FINANCIAL STATEMENTS FOR THE FIFTEEN MONTH PERIOD ENDED AUGUST 31, 2 Management For For 2A RE-APPOINTMENT OF DIRECTOR: CHARLES H. GIANCARLO Management For For 2B RE-APPOINTMENT OF DIRECTOR: DENNIS F. HIGHTOWER Management For For 2C RE-APPOINTMENT OF DIRECTOR: BLYTHE J. MCGARVIE Management For For 2D RE-APPOINTMENT OF DIRECTOR: MARK MOODY-STUART Management For For 2E RE-APPOINTMENT OF DIRECTOR: PIERRE NANTERME Management For For 03 RATIFICATION, IN A NON-BINDING VOTE, OF APPOINTMENT OF KPMG AS INDEPENDENT AUDITORS FOR THE 2, IN A BINDING VOTE, OF THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION Management For For 04 APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management For For 05 RECOMMENDATION, IN A NON-BINDING VOTE, OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION Management 1 Year Against 06 AUTHORIZATION TO HOLD THE 2 Management For For 07 AUTHORIZATION OF ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES Management For For 08 DETERMINATION OF THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Management For For ADOBE SYSTEMS INCORPORATED Security 00724F101 Meeting Type Annual Ticker Symbol ADBE Meeting Date 21-Apr-2011 ISIN US00724F1012 Agenda 933378918 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF CLASS II DIRECTOR: ROBERT K. BURGESS Management For For 1B ELECTION OF CLASS II DIRECTOR: DANIEL ROSENSWEIG Management For For 1C ELECTION OF CLASS II DIRECTOR: ROBERT SEDGEWICK Management For For 1D ELECTION OF CLASS II DIRECTOR: JOHN E. WARNOCK Management For For 02 APPROVAL OF THE AMENDMENT OF THE 1 Management For For 03 APPROVAL OF THE ADOPTION OF THE 2 Management For For 04 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON DECEMBER 2, 2011. Management For For 05 APPROVAL OF THE CERTIFICATE OF AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE OUR CLASSIFIED BOARD STRUCTURE. Management For For 06 ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 07 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES TO APPROVE A RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management 1 Year For ALCON, INC. Security H01301102 Meeting Type Special Ticker Symbol ACL Meeting Date 16-Aug-2010 ISIN CH0013826497 Agenda 933310512 - Management Item Proposal Type Vote For/Against Management 1A REPLACEMENT ELECTION TO THE BOARD OF DIRECTORS (CONDITIONAL RESOLUTION AS SET FORTH IN THE INVITATION): ENRICO VANNI Management For For 1B REPLACEMENT ELECTION TO THE BOARD OF DIRECTORS (CONDITIONAL RESOLUTION AS SET FORTH IN THE INVITATION): NORMAN WALKER Management For For 1C REPLACEMENT ELECTION TO THE BOARD OF DIRECTORS (CONDITIONAL RESOLUTION AS SET FORTH IN THE INVITATION): PAUL CHOFFAT Management For For 1D REPLACEMENT ELECTION TO THE BOARD OF DIRECTORS (CONDITIONAL RESOLUTION AS SET FORTH IN THE INVITATION): URS BAERLOCHER Management For For 1E REPLACEMENT ELECTION TO THE BOARD OF DIRECTORS (CONDITIONAL RESOLUTION AS SET FORTH IN THE INVITATION): JACQUES SEYDOUX Management For For ALCON, INC. Security H01301102 Meeting Type Special Ticker Symbol ACL Meeting Date 16-Aug-2010 ISIN CH0013826497 Agenda 933315170 - Management Item Proposal Type Vote For/Against Management 1A REPLACEMENT ELECTION TO THE BOARD OF DIRECTORS (CONDITIONAL RESOLUTION AS SET FORTH IN THE INVITATION): ENRICO VANNI Management For For 1B REPLACEMENT ELECTION TO THE BOARD OF DIRECTORS (CONDITIONAL RESOLUTION AS SET FORTH IN THE INVITATION): NORMAN WALKER Management For For 1C REPLACEMENT ELECTION TO THE BOARD OF DIRECTORS (CONDITIONAL RESOLUTION AS SET FORTH IN THE INVITATION): PAUL CHOFFAT Management For For 1D REPLACEMENT ELECTION TO THE BOARD OF DIRECTORS (CONDITIONAL RESOLUTION AS SET FORTH IN THE INVITATION): URS BAERLOCHER Management For For 1E REPLACEMENT ELECTION TO THE BOARD OF DIRECTORS (CONDITIONAL RESOLUTION AS SET FORTH IN THE INVITATION): JACQUES SEYDOUX Management For For AMERICAN EXPRESS COMPANY Security Meeting Type Annual Ticker Symbol AXP Meeting Date 02-May-2011 ISIN US0258161092 Agenda 933388995 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 D.F. AKERSON For For 2 C. BARSHEFSKY For For 3 U.M. BURNS For For 4 K.I. CHENAULT For For 5 P. CHERNIN For For 6 T.J. LEONSIS For For 7 J. LESCHLY For For 8 R.C. LEVIN For For 9 R.A. MCGINN For For 10 E.D. MILLER For For 11 S.S REINEMUND For For 12 R.D. WALTER For For 13 R.A. WILLIAMS For For 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY EXECUTIVE COMPENSATION VOTE. Management 1 Year For 05 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Shareholder Against For 06 SHAREHOLDER PROPOSAL RELATING TO THE CALLING OF SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 23-Feb-2011 ISIN US0378331005 Agenda 933364755 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIAM V. CAMPBELL For For 2 MILLARD S. DREXLER For For 3 ALBERT A. GORE, JR. For For 4 STEVEN P. JOBS For For 5 ANDREA JUNG For For 6 ARTHUR D. LEVINSON For For 7 RONALD D. SUGAR For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 05 SHAREHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 06 SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For APPLIED MATERIALS, INC. Security Meeting Type Annual Ticker Symbol AMAT Meeting Date 08-Mar-2011 ISIN US0382221051 Agenda 933367787 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 AART J. DE GEUS For For 2 STEPHEN R. FORREST For For 3 THOMAS J. IANNOTTI For For 4 SUSAN M. JAMES For For 5 ALEXANDER A. KARSNER For For 6 GERHARD H. PARKER For For 7 DENNIS D. POWELL For For 8 WILLEM P. ROELANDTS For For 9 JAMES E. ROGERS For For 10 MICHAEL R. SPLINTER For For 11 ROBERT H. SWAN For For 02 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 AN ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 04 TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For AUTOMATIC DATA PROCESSING, INC. Security Meeting Type Annual Ticker Symbol ADP Meeting Date 09-Nov-2010 ISIN US0530151036 Agenda 933332378 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GREGORY D. BRENNEMAN For For 2 LESLIE A. BRUN For For 3 GARY C. BUTLER For For 4 LEON G. COOPERMAN For For 5 ERIC C. FAST For For 6 LINDA R. GOODEN For For 7 R. GLENN HUBBARD For For 8 JOHN P. JONES For For 9 SHARON T. ROWLANDS For For 10 ENRIQUE T. SALEM For For 11 GREGORY L. SUMME For For 02 AMENDMENT OF THE AUTOMATIC DATA PROCESSING, INC. EMPLOYEES' SAVINGS STOCK PURCHASE PLAN Management For For 03 APPOINTMENT OF DELOITTE & TOUCHE LLP Management For For BABCOCK & WILCOX CO Security 05615F102 Meeting Type Annual Ticker Symbol BWC Meeting Date 12-May-2011 ISIN US05615F1021 Agenda 933396360 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BRANDON C. BETHARDS* For For 2 D. BRADLEY MCWILLIAMS* For For 3 ANNE R. PRAMAGGIORE* For For 4 LARRY L. WEYERS** For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 04 APPROVAL OF THE AMENDED AND RESTATED 2010 LONG-TERM COMPENSATION PLAN. Management For For 05 APPROVAL OF THE AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN. Management For For 06 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. Management For For BAXTER INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol BAX Meeting Date 03-May-2011 ISIN US0718131099 Agenda 933381054 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: WAYNE T. HOCKMEYER Management For For 1B ELECTION OF DIRECTOR: ROBERT L. PARKINSON, JR. Management For For 1C ELECTION OF DIRECTOR: THOMAS T. STALLKAMP Management For For 1D ELECTION OF DIRECTOR: ALBERT P.L. STROUCKEN Management For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTES Management 1 Year Against 05 APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN Management For For 06 APPROVAL OF 2 Management For For 07 PROPOSAL TO AMEND ARTICLE SIXTH TO ELIMINATE THE CLASSIFIED BOARD AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS Management For For C. R. BARD, INC. Security Meeting Type Annual Ticker Symbol BCR Meeting Date 20-Apr-2011 ISIN US0673831097 Agenda 933394037 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN C. KELLY For For 2 GAIL K. NAUGHTON PH.D. For For 3 JOHN H. WEILAND For For 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2011. Management For For 03 SAY-ON-PAY - AN ADVISORY VOTE ON THE APPROVAL OF COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 04 SAY-WHEN-ON-PAY - AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 1 Year For 05 TO CONSIDER A SHAREHOLDER PROPOSAL RELATING TO SUSTAINABILITY REPORTING. Shareholder Against For 06 TO CONSIDER A SHAREHOLDER PROPOSAL FOR THE ANNUAL ELECTION OF DIRECTORS. Shareholder For Against CELGENE CORPORATION Security Meeting Type Annual Ticker Symbol CELG Meeting Date 15-Jun-2011 ISIN US1510201049 Agenda 933444882 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROBERT J. HUGIN For For 2 MICHAEL D. CASEY For For 3 CARRIE S. COX For For 4 RODMAN L. DRAKE For For 5 MICHAEL A. FRIEDMAN, MD For For 6 GILLA KAPLAN, PH.D. For For 7 JAMES J. LOUGHLIN For For 8 ERNEST MARIO, PH.D. For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 APPROVAL OF AN AMENDMENT TO THE COMPANY'S 2 Management For For 04 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 05 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year Against CHURCH & DWIGHT CO., INC. Security Meeting Type Annual Ticker Symbol CHD Meeting Date 05-May-2011 ISIN US1713401024 Agenda 933389430 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOSE B. ALVAREZ For For 2 JAMES R. CRAIGIE For For 3 ROSINA B. DIXON For For 4 ROBERT D. LEBLANC For For 02 ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 03 ADVISORY VOTE TO DETERMINE THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management 1 Year Against 04 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE CHURCH & DWIGHT CO., INC. 2 Management For For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 18-Nov-2010 ISIN US17275R1023 Agenda 933332265 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1D ELECTION OF DIRECTOR: LARRY R. CARTER Management For For 1E ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1F ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1G ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1H ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For 1I ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1J ELECTION OF DIRECTOR: MICHAEL K. POWELL Management For For 1K ELECTION OF DIRECTOR: ARUN SARIN Management For For 1L ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 1M ELECTION OF DIRECTOR: JERRY YANG Management For For 02 TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management For For 03 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 30, 2011. Management For For 04 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Against For 05 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For 06 PROPOSAL SUBMITTED BY A SHAREHOLDER REQUESTING THAT CISCO ADOPT AND IMPLEMENT A POLICY RESTRICTING CERTAIN SALES IN CHINA, ADOPT A RELATED OVERSIGHT AND COMPLIANCE SYSTEM WITH RESPECT TO HUMAN RIGHTS IMPACTS AND PROVIDE PUBLIC DISCLOSURE OF CISCO'S SALES TO CHINA AND CERTAIN OTHER GOVERNMENTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 21-Apr-2011 ISIN US1729671016 Agenda 933378336 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ALAIN J.P. BELDA Management For For 1B ELECTION OF DIRECTOR: TIMOTHY C. COLLINS Management For For 1C ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For 1D ELECTION OF DIRECTOR: ROBERT L. JOSS Management For For 1E ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1F ELECTION OF DIRECTOR: VIKRAM S. PANDIT Management For For 1G ELECTION OF DIRECTOR: RICHARD D. PARSONS Management For For 1H ELECTION OF DIRECTOR: LAWRENCE R. RICCIARDI Management For For 1I ELECTION OF DIRECTOR: JUDITH RODIN Management For For 1J ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1K ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1L ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1M ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1N ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 PROPOSAL TO APPROVE AN AMENDMENT TO THE CITIGROUP 2 Management For For 04 APPROVAL OF CITI'S 2 Management For For 05 ADVISORY VOTE ON CITI'S 2010 EXECUTIVE COMPENSATION. Management For For 06 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 07 PROPOSAL TO APPROVE THE REVERSE STOCK SPLIT EXTENSION. Management For For 08 STOCKHOLDER PROPOSAL REGARDING POLITICAL NON-PARTISANSHIP. Shareholder Against For 09 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For 10 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON RESTORING TRUST AND CONFIDENCE IN THE FINANCIAL SYSTEM. Shareholder Against For 11 STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HOLDING 15% OR ABOVE HAVE THE RIGHT TO CALL SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For 12 STOCKHOLDER PROPOSAL REQUESTING THAT THE AUDIT COMMITTEE CONDUCT AN INDEPENDENT REVIEW AND REPORT ON CONTROLS RELATED TO LOANS, FORECLOSURES, AND SECURITIZATIONS. Shareholder Against For CONCEPTUS, INC. Security Meeting Type Annual Ticker Symbol CPTS Meeting Date 25-May-2011 ISIN US2060161070 Agenda 933433966 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PAUL A. LAVIOLETTE For For 2 PETER L. WILSON For For 02 TO RATIFY THE APPOINTMENT AS PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNT FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 TO VOTE ON AN ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF CONCEPTUS NAMED OFFICERS AS PRESENTED IN THIS PROXY STATEMENT. Management For For 04 TO DETERMINE, BY NON-BINDING VOTE, WHETHER AN ADVISORY VOTE ON EXECUTIVE COMPENSATION WILL OCCUR EVERY 1, 2 OR 3 YEARS. Management 1 Year Against COVANCE INC. Security Meeting Type Annual Ticker Symbol CVD Meeting Date 12-May-2011 ISIN US2228161004 Agenda 933392071 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 GARY E. COSTLEY, PH.D. For For 2 SANDRA L. HELTON For For 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 3 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year For 4 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLC FOR THE FISCAL YEAR 2011. Management For For 5 SHAREHOLDER PROPOSAL SUBMITTED BY PETA TO REQUIRE ANNUAL REPORTS BY THE BOARD OF DIRECTORS PERTAINING TO CITATIONS UNDER THE ANIMAL WELFARE ACT Shareholder Against For DIONEX CORPORATION Security Meeting Type Annual Ticker Symbol DNEX Meeting Date 26-Oct-2010 ISIN US2545461046 Agenda 933331376 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID L. ANDERSON For For 2 A. BLAINE BOWMAN For For 3 FRANK WITNEY For For 4 RODERICK MCGEARY For For 5 RICCARDO PIGLIUCCI For For 6 MICHAEL W. POPE For For 02 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR ITS FISCAL YEAR ENDING JUNE 30, 2011. Management For For ECOLAB INC. Security Meeting Type Annual Ticker Symbol ECL Meeting Date 05-May-2011 ISIN US2788651006 Agenda 933392045 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B ELECTION OF DIRECTOR: BARBARA J. BECK Management For For 1C ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1D ELECTION OF DIRECTOR: ROBERT L. LUMPKINS Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVE AMENDMENTS TO THE ECOLAB STOCK PURCHASE PLAN. Management For For 04 ADVISORY VOTE ON APPROVAL OF THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 05 ADVISORY VOTE ON THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 06 STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TO ADOPT A POLICY ON THE HUMAN RIGHT TO WATER. Shareholder Against For 07 STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TO TAKE ACTION TO ELIMINATE SUPER-MAJORITY VOTING. Shareholder For Against EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 04-May-2011 ISIN US2686481027 Agenda 933387929 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C ELECTION OF DIRECTOR: MICHAEL J. CRONIN Management For For 1D ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1E ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1F ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1G ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1H ELECTION OF DIRECTOR: WINDLE B. PRIEM Management For For 1I ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1J ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1K ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 02 RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 03 APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 2, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 04 APPROVAL OF AN AMENDMENT TO EMC'S BYLAWS TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL A SPECIAL MEETING OF SHAREHOLDERS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 05 ADVISORY VOTE ON EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 06 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management 1 Year For ENERNOC, INC. Security Meeting Type Annual Ticker Symbol ENOC Meeting Date 01-Jun-2011 ISIN US2927641074 Agenda 933444818 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ARTHUR W. COVIELLO, JR. For For 02 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For 03 TO INDICATE, ON AN ADVISORY BASIS, THE PREFERRED FREQUENCY OF ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 1 Year Against 04 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For FEDEX CORPORATION Security 31428X106 Meeting Type Annual Ticker Symbol FDX Meeting Date 27-Sep-2010 ISIN US31428X1063 Agenda 933319419 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B ELECTION OF DIRECTOR: JOHN A. EDWARDSON Management For For 1C ELECTION OF DIRECTOR: J.R. HYDE, III Management For For 1D ELECTION OF DIRECTOR: SHIRLEY A. JACKSON Management For For 1E ELECTION OF DIRECTOR: STEVEN R. LORANGER Management For For 1F ELECTION OF DIRECTOR: GARY W. LOVEMAN Management For For 1G ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1H ELECTION OF DIRECTOR: FREDERICK W. SMITH Management For For 1I ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For 1J ELECTION OF DIRECTOR: DAVID P. STEINER Management For For 1K ELECTION OF DIRECTOR: PAUL S. WALSH Management For For 02 ADOPTION OF 2 Management For For 03 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 04 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 05 STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For 06 STOCKHOLDER PROPOSAL REGARDING CEO SUCCESSION PLANNING. Shareholder Against For FLEXTRONICS INTERNATIONAL LTD. Security Y2573F102 Meeting Type Annual Ticker Symbol FLEX Meeting Date 23-Jul-2010 ISIN SG9999000020 Agenda 933299340 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: H. RAYMOND BINGHAM Management For For 1B ELECTION OF DIRECTOR: DR. WILLY C. SHIH Management For For 2 TO APPROVE THE RE-APPOINTMENT OF DELOITTE & TOUCHE LLP AS FLEXTRONICS'S INDEPENDENT AUDITORS FOR THE 2 Management For For 3 TO APPROVE THE GENERAL AUTHORIZATION FOR THE DIRECTORS OF FLEXTRONICS TO ALLOT AND ISSUE ORDINARY SHARES. Management For For 4 TO APPROVE THE ADOPTION OF THE FLEXTRONICS INTERNATIONAL LTD. 2 Management For For S1 TO APPROVE THE RENEWAL OF THE SHARE PURCHASE MANDATE RELATING TO ACQUISITIONS BY FLEXTRONICS OF ITS OWN ISSUED ORDINARY SHARES. Management For For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 02-Jun-2011 ISIN US38259P5089 Agenda 933424373 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 JOHN L. HENNESSY For For 6 ANN MATHER For For 7 PAUL S. OTELLINI For For 8 K. RAM SHRIRAM For For 9 SHIRLEY M. TILGHMAN For For 02 THE RATIFICATION OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2 THE PLAN BY 1,500,000. Management For For 04 THE APPROVAL OF 2 Management For For 05 THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES REGARDING COMPENSATION AWARDED TO NAMED EXECUTIVE OFFICERS. Management 1 Year Against 06 A STOCKHOLDER PROPOSAL REGARDING THE FORMATION OF A BOARD COMMITTEE ON SUSTAINABILITY, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 07 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A SIMPLE MAJORITY VOTING STANDARD FOR STOCKHOLDER MATTERS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 08 A STOCKHOLDER PROPOSAL REGARDING A CONFLICT OF INTEREST AND CODE OF CONDUCT COMPLIANCE REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For HENRY SCHEIN, INC. Security Meeting Type Annual Ticker Symbol HSIC Meeting Date 18-May-2011 ISIN US8064071025 Agenda 933410639 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 STANLEY M BERGMAN For For 2 GERALD A BENJAMIN For For 3 JAMES P BRESLAWSKI For For 4 MARK E MLOTEK For For 5 STEVEN PALADINO For For 6 BARRY J ALPERIN For For 7 PAUL BRONS For For 8 DONALD J KABAT For For 9 PHILIP A LASKAWY For For 10 KARYN MASHIMA For For 11 NORMAN S MATTHEWS For For 12 BRADLEY T SHEARES, PHD For For 13 LOUIS W SULLIVAN, MD For For 2 PROPOSAL TO AMEND THE COMPANY'S 1 Management For For 3 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE 2'S NAMED EXECUTIVE OFFICERS. Management For For 4 PROPOSAL TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 5 PROPOSAL TO RATIFY THE SELECTION OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 23-Mar-2011 ISIN US4282361033 Agenda 933369820 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For 1B ELECTION OF DIRECTOR: L. APOTHEKER Management For For 1C ELECTION OF DIRECTOR: L.T. BABBIO, JR. Management For For 1D ELECTION OF DIRECTOR: S.M. BALDAUF Management For For 1E ELECTION OF DIRECTOR: S. BANERJI Management For For 1F ELECTION OF DIRECTOR: R.L. GUPTA Management For For 1G ELECTION OF DIRECTOR: J.H. HAMMERGREN Management For For 1H ELECTION OF DIRECTOR: R.J. LANE Management For For 1I ELECTION OF DIRECTOR: G.M. REINER Management For For 1J ELECTION OF DIRECTOR: P.F. RUSSO Management For For 1K ELECTION OF DIRECTOR: D. SENEQUIER Management For For 1L ELECTION OF DIRECTOR: G.K. THOMPSON Management For For 1M ELECTION OF DIRECTOR: M.C. WHITMAN Management For For 02 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 05 APPROVAL OF THE HEWLETT-PACKARD COMPANY 2 Management For For 06 APPROVAL OF AN AMENDMENT TO THE HEWLETT- PACKARD COMPANY 2005 PAY-FOR-RESULTS PLAN TO EXTEND THE TERM OF THE PLAN. Management For For INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 19-May-2011 ISIN US4581401001 Agenda 933403812 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1C ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1D ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1E ELECTION OF DIRECTOR: PAUL S. OTELLINI Management For For 1F ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1G ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1H ELECTION OF DIRECTOR: JANE E. SHAW Management For For 1I ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 02 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR Management For For 03 AMENDMENT AND EXTENSION OF THE 2 Management For For 04 AMENDMENT AND EXTENSION OF THE 2 Management For For 05 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 06 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 1 Year INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 26-Apr-2011 ISIN US4592001014 Agenda 933380381 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B ELECTION OF DIRECTOR: W.R. BRODY Management For For 1C ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1D ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1E ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1F ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1G ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1H ELECTION OF DIRECTOR: J.W. OWENS Management For For 1I ELECTION OF DIRECTOR: S.J. PALMISANO Management For For 1J ELECTION OF DIRECTOR: J.E. SPERO Management For For 1K ELECTION OF DIRECTOR: S. TAUREL Management For For 1L ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 04 ADVISORY VOTE REGARDING FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management 3 Years For 05 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING () Shareholder Against For 06 STOCKHOLDER PROPOSAL TO REVIEW POLITICAL CONTRIBUTIONS POLICY (PAGES 74-75) Shareholder For Against 07 STOCKHOLDER PROPOSAL ON LOBBYING (PAGES 75-76) Shareholder Against For INTUIT INC. Security Meeting Type Annual Ticker Symbol INTU Meeting Date 19-Jan-2011 ISIN US4612021034 Agenda 933355136 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID H. BATCHELDER Management For For 1B ELECTION OF DIRECTOR: CHRISTOPHER W. BRODY Management For For 1C ELECTION OF DIRECTOR: WILLIAM V. CAMPBELL Management For For 1D ELECTION OF DIRECTOR: SCOTT D. COOK Management For For 1E ELECTION OF DIRECTOR: DIANE B. GREENE Management For For 1F ELECTION OF DIRECTOR: MICHAEL R. HALLMAN Management For For 1G ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1H ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1I ELECTION OF DIRECTOR: DENNIS D. POWELL Management For For 1J ELECTION OF DIRECTOR: BRAD D. SMITH Management For For 02 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For 03 APPROVE THE AMENDED AND RESTATED 2 Management For For 04 APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management For For INTUITIVE SURGICAL, INC. Security 46120E602 Meeting Type Annual Ticker Symbol ISRG Meeting Date 21-Apr-2011 ISIN US46120E6023 Agenda 933376077 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: FLOYD D. LOOP Management For For 1B ELECTION OF DIRECTOR: GEORGE STALK JR. Management For For 1C ELECTION OF DIRECTOR: CRAIG H. BARRATT Management For For 02 TO APPROVE THE AMENDMENT AND RESTATEMENT TO THE COMPANY'S 2 Management For For 03 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 04 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management 1 Year Against 05 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011 Management For For KINETIC CONCEPTS, INC. Security 49460W208 Meeting Type Annual Ticker Symbol KCI Meeting Date 24-May-2011 ISIN US49460W2089 Agenda 933425969 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES R. LEININGER M.D. For For 2 WOODRIN GROSSMAN For For 3 CARL F. KOHRT, PH.D. For For 4 DAVID J. SIMPSON For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 05 IN ACCORDANCE WITH THE DISCRETION OF THE PROXY HOLDERS, TO ACT UPON ALL MATTERS INCIDENT TO THE CONDUCT OF THE MEETING AND UPON OTHER MATTERS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF. Management For For MEDCO HEALTH SOLUTIONS, INC. Security 58405U102 Meeting Type Annual Ticker Symbol MHS Meeting Date 24-May-2011 ISIN US58405U1025 Agenda 933414423 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HOWARD W. BARKER, JR. Management For For 1B ELECTION OF DIRECTOR: JOHN L. CASSIS Management For For 1C ELECTION OF DIRECTOR: MICHAEL GOLDSTEIN Management For For 1D ELECTION OF DIRECTOR: CHARLES M. LILLIS Management For For 1E ELECTION OF DIRECTOR: MYRTLE S. POTTER Management For For 1F ELECTION OF DIRECTOR: WILLIAM L. ROPER Management For For 1G ELECTION OF DIRECTOR: DAVID B. SNOW, JR. Management For For 1H ELECTION OF DIRECTOR: DAVID D. STEVENS Management For For 1I ELECTION OF DIRECTOR: BLENDA J. WILSON Management For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2 Management For For 03 APPROVAL OF AMENDMENTS TO THE COMPANY'S CERTIFICATE OF INCORPORATION Management For For 04 APPROVAL OF THE COMPANY'S AMENDED AND RESTATED STOCK INCENTIVE PLAN Management For For 05 APPROVAL OF AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 06 APPROVAL OF AN ADVISORY VOTE ON THE FREQUENCY OF A SHAREHOLDER ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management 1 Year For 07 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY HOLDING REQUIREMENTS Shareholder Against For MEDTRONIC, INC. Security Meeting Type Annual Ticker Symbol MDT Meeting Date 25-Aug-2010 ISIN US5850551061 Agenda 933309139 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD H. ANDERSON For For 2 DAVID L. CALHOUN For For 3 VICTOR J. DZAU, M.D. For For 4 WILLIAM A. HAWKINS For For 5 SHIRLEY A. JACKSON, PHD For For 6 JAMES T. LENEHAN For For 7 DENISE M. O'LEARY For For 8 KENDALL J. POWELL For For 9 ROBERT C. POZEN For For 10 JEAN-PIERRE ROSSO For For 11 JACK W. SCHULER For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 16-Nov-2010 ISIN US5949181045 Agenda 933331011 - Management Item Proposal Type Vote For/Against Management 01 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 02 ELECTION OF DIRECTOR: DINA DUBLON Management For For 03 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 04 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management For For 05 ELECTION OF DIRECTOR: REED HASTINGS Management For For 06 ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 07 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 08 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 09 ELECTION OF DIRECTOR: HELMUT PANKE Management For For 10 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Management For For 11 SHAREHOLDER PROPOSAL - ESTABLISHMENT OF BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY Shareholder Against For NORFOLK SOUTHERN CORPORATION Security Meeting Type Annual Ticker Symbol NSC Meeting Date 12-May-2011 ISIN US6558441084 Agenda 933396889 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GERALD L. BALILES Management For For 1B ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management For For 1C ELECTION OF DIRECTOR: KAREN N. HORN Management For For 1D ELECTION OF DIRECTOR: J. PAUL REASON Management For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2011 Management For For 03 APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management For For 04 FREQUENCY OF STOCKHOLDERS ADVISORY VOTE ON EXECUTIVE COMPENSATION, EVERY Management 1 Year For NOVARTIS AG Security 66987V109 Meeting Type Annual Ticker Symbol NVS Meeting Date 22-Feb-2011 ISIN US66987V1098 Agenda 933370784 - Management Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NOVARTIS AG AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE BUSINESS YEAR 2010 Management For For 02 DISCHARGE FROM LIABILITY OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE Management For For 03 APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AS PER BALANCE SHEET AND DECLARATION OF DIVIDEND Management For For 04 CONSULTATIVE VOTE ON THE COMPENSATION SYSTEM Management For For 5B1 RE-ELECTION OF ANN FUDGE FOR A THREE-YEAR TERM TO THE BOARD OF DIRECTORS Management For For 5B2 RE-ELECTION OF PIERRE LANDOLT FOR A THREE-YEAR TERM TO THE BOARD OF DIRECTORS Management For For 5B3 RE-ELECTION OF ULRICH LEHNER, PH.D. FOR A THREE-YEAR TERM TO THE BOARD OF DIRECTORS Management For For 5C ELECTION OF NEW MEMBER THE BOARD OF DIRECTORS PROPOSES TO VOTE FOR THE ELECTION OF ENRICO VANNI, PH.D.,FOR A THREE YEAR TERM Management For For 06 APPOINTMENT OF THE AUDITOR Management For For 07 ADDITIONAL AND/OR COUNTER-PROPOSALS PRESENTED AT THE MEETING Management For For NOVARTIS AG Security 66987V109 Meeting Type Special Ticker Symbol NVS Meeting Date 08-Apr-2011 ISIN US66987V1098 Agenda 933380898 - Management Item Proposal Type Vote For/Against Management 1A THE BOARD OF DIRECTORS PROPOSES THE APPROVAL OF THE MERGER AGREEMENT BETWEEN ALCON, INC. ("ALCON") AND NOVARTIS AG ("NOVARTIS") DATED DECEMBER 14, 2010. Management For For 1B THE BOARD OF DIRECTORS PROPOSES THE CREATION OF AUTHORISED CAPITAL THROUGH THE ISSUANCE OF UP TO MEANS OF INTRODUCING A NEW ARTICLE 4A OF THE ARTICLES OF INCORPORATION. Management For For 02 FOR ADDITIONAL AND/OR COUNTER-PROPOSALS PRESENTED AT THE MEETING, I/WE INSTRUCT TO VOTE ACCORDING TO THE PROPOSAL OF THE BOARD OF DIRECTORS. Management For For ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 06-Oct-2010 ISIN US68389X1054 Agenda 933328189 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JEFFREY S. BERG For For 2 H. RAYMOND BINGHAM For For 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN For For 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 MARK V. HURD For For 11 DONALD L. LUCAS For For 12 NAOMI O. SELIGMAN For For 02 APPROVE THE ORACLE CORPORATION EXECUTIVE BONUS PLAN. Management For For 03 APPROVE THE ORACLE CORPORATION AMENDED AND RESTATED 2000 LONG-TERM EQUITY INCENTIVE PLAN, INCLUDING AN AMENDMENT TO INCREASE THE AGGREGATE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 419,020,418 SHARES. Management For For 04 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 31, 2011. Management For For 05 ACT ON A STOCKHOLDER PROPOSAL TO AMEND THE CORPORATE BYLAWS TO ESTABLISH A BOARD COMMITTEE ON SUSTAINABILITY. Shareholder Against For 06 ACT ON A STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING IN DIRECTOR ELECTIONS. Shareholder For Against 07 ACT ON A STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION. Shareholder Against For PALL CORPORATION Security Meeting Type Annual Ticker Symbol PLL Meeting Date 15-Dec-2010 ISIN US6964293079 Agenda 933349638 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: AMY E. ALVING Management For For 1B ELECTION OF DIRECTOR: DANIEL J. CARROLL Management For For 1C ELECTION OF DIRECTOR: ROBERT B. COUTTS Management For For 1D ELECTION OF DIRECTOR: CHERYL W. GRISE Management For For 1E ELECTION OF DIRECTOR: RONALD L. HOFFMAN Management For For 1F ELECTION OF DIRECTOR: ERIC KRASNOFF Management For For 1G ELECTION OF DIRECTOR: DENNIS N. LONGSTREET Management For For 1H ELECTION OF DIRECTOR: EDWIN W. MARTIN, JR. Management For For 1I ELECTION OF DIRECTOR: KATHARINE L. PLOURDE Management For For 1J ELECTION OF DIRECTOR: EDWARD L. SNYDER Management For For 1K ELECTION OF DIRECTOR: EDWARD TRAVAGLIANTI Management For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For 03 PROPOSAL TO AMEND THE PALL CORPORATION BY-LAWS TO FACILITATE THE USE OF THE NOTICE AND ACCESS OPTION TO DELIVER PROXY MATERIALS. Management For For 04 PROPOSAL TO AMEND THE PALL CORPORATION EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR PURCHASE UNDER THE PLAN. Management For For 05 PROPOSAL TO AMEND THE PALL CORPORATION MANAGEMENT STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR PURCHASE UNDER THE PLAN. Management For For PETSMART, INC. Security Meeting Type Annual Ticker Symbol PETM Meeting Date 15-Jun-2011 ISIN US7167681060 Agenda 933443208 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ANGEL CABRERA Management For For 1B ELECTION OF DIRECTOR: PHILIP L. FRANCIS Management For For 1C ELECTION OF DIRECTOR: RAKESH GANGWAL Management For For 1D ELECTION OF DIRECTOR: GREGORY P. JOSEFOWICZ Management For For 1E ELECTION OF DIRECTOR: RICHARD K. LOCHRIDGE Management For For 1F ELECTION OF DIRECTOR: ROBERT F. MORAN Management For For 1G ELECTION OF DIRECTOR: BARBARA A. MUNDER Management For For 1H ELECTION OF DIRECTOR: THOMAS G. STEMBERG Management For For 02 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR 2, 2012. Management For For 03 TO APPROVE OUR 2 Management For For 04 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 05 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year For QUALCOMM, INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 08-Mar-2011 ISIN US7475251036 Agenda 933365947 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BARBARA T. ALEXANDER For For 2 STEPHEN M. BENNETT For For 3 DONALD G. CRUICKSHANK For For 4 RAYMOND V. DITTAMORE For For 5 THOMAS W. HORTON For For 6 IRWIN MARK JACOBS For For 7 PAUL E. JACOBS For For 8 ROBERT E. KAHN For For 9 SHERRY LANSING For For 10 DUANE A. NELLES For For 11 FRANCISCO ROS For For 12 BRENT SCOWCROFT For For 13 MARC I. STERN For For 02 TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 65,000,000 SHARES. Management For For 03 TO APPROVE AN AMENDMENT TO THE 2,000,000 SHARES. Management For For 04 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 25, 2011. Management For For 05 TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 06 TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against 07 TO ACT ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against RESEARCH IN MOTION LIMITED Security Meeting Type Annual Ticker Symbol RIMM Meeting Date 13-Jul-2010 ISIN CA7609751028 Agenda 933301121 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES L. BALSILLIE For For 2 MIKE LAZARIDIS For For 3 JAMES ESTILL For For 4 DAVID KERR For For 5 ROGER MARTIN For For 6 JOHN RICHARDSON For For 7 BARBARA STYMIEST For For 8 ANTONIO VIANA-BAPTISTA For For 9 JOHN WETMORE For For 02 IN RESPECT OF THE RE-APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY AND AUTHORIZING THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION. Management For For SIGMA-ALDRICH CORPORATION Security Meeting Type Annual Ticker Symbol SIAL Meeting Date 03-May-2011 ISIN US8265521018 Agenda 933386282 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: REBECCA M. BERGMAN Management For For 1B ELECTION OF DIRECTOR: GEORGE M. CHURCH Management For For 1C ELECTION OF DIRECTOR: DAVID R. HARVEY Management For For 1D ELECTION OF DIRECTOR: W. LEE MCCOLLUM Management For For 1E ELECTION OF DIRECTOR: AVI M. NASH Management For For 1F ELECTION OF DIRECTOR: STEVEN M. PAUL Management For For 1G ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1H ELECTION OF DIRECTOR: RAKESH SACHDEV Management For For 1I ELECTION OF DIRECTOR: D. DEAN SPATZ Management For For 1J ELECTION OF DIRECTOR: BARRETT A. TOAN Management For For 02 APPROVAL OF THE SIGMA-ALDRICH CORPORATION LONG-TERM INCENTIVE PLAN PERFORMANCE GOALS Management For For 03 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2011 Management For For 04 AMEND ARTICLE ELEVENTH OF THE CERTIFICATE OF INCORPORATION, AS AMENDED Management For For 05 AMEND ARTICLE TWELFTH OF THE CERTIFICATE OF INCORPORATION, AS AMENDED Management For For 06 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 07 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 1 Year Against ST. JUDE MEDICAL, INC. Security Meeting Type Annual Ticker Symbol STJ Meeting Date 12-May-2011 ISIN US7908491035 Agenda 933398679 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD R. DEVENUTI Management For For 1B ELECTION OF DIRECTOR: THOMAS H. GARRETT III Management For For 1C ELECTION OF DIRECTOR: WENDY L. YARNO Management For For 02 ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management No Action 04 TO APPROVE AMENDMENTS TO THE ST. JUDE MEDICAL, INC. 2 Management For For 05 TO CONSIDER AND ACT UPON A SHAREHOLDER PROPOSAL REGARDING THE DECLASSIFICATION OF OUR BOARD OF DIRECTORS. Shareholder For 06 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For STERICYCLE, INC. Security Meeting Type Annual Ticker Symbol SRCL Meeting Date 24-May-2011 ISIN US8589121081 Agenda 933419702 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARK C. MILLER Management For For 1B ELECTION OF DIRECTOR: JACK W. SCHULER Management For For 1C ELECTION OF DIRECTOR: THOMAS D. BROWN Management For For 1D ELECTION OF DIRECTOR: ROD F. DAMMEYER Management For For 1E ELECTION OF DIRECTOR: WILLIAM K. HALL Management For For 1F ELECTION OF DIRECTOR: JONATHAN T. LORD, M.D. Management For For 1G ELECTION OF DIRECTOR: JOHN PATIENCE Management For For 1H ELECTION OF DIRECTOR: JAMES W.P. REID-ANDERSON Management For For 1I ELECTION OF DIRECTOR: RONALD G. SPAETH Management For For 02 APPROVAL OF THE COMPANY'S 2 Management For For 03 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG L.L.P. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 Management For For 04 ADVISORY RESOLUTION APPROVING THE COMPENSATION PAID TO THE COMPANY'S EXECUTIVE OFFICERS Management For For 05 ADVISORY RESOLUTION ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION (CHOOSE ONE FREQUENCY) Management 1 Year Against STRATASYS, INC. Security Meeting Type Annual Ticker Symbol SSYS Meeting Date 28-Apr-2011 ISIN US8626851047 Agenda 933405917 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 S. SCOTT CRUMP For For 2 RALPH E. CRUMP For For 3 EDWARD J. FIERKO For For 4 JOHN J. MCELENEY For For 5 CLIFFORD H. SCHWIETER For For 6 GREGORY L. WILSON For For 02 RATIFICATION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVE, BY A STOCKHOLDER NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS, INCLUDING THE SPECIFIC RESOLUTION CONTAINED WITHIN PROPOSAL 3 OF THIS PROXY STATEMENT, COMMONLY REFERRED TO AS "SAY ON PAY." Management For For 04 ESTABLISH, BY A STOCKHOLDER NON-BINDING ADVISORY VOTE, THE FREQUENCY OF SUBMISSION TO STOCKHOLDERS OF ADVISORY SAY ON PAY PROPOSALS, COMMONLY REFERRED TO AS "SAY ON FREQUENCY." Management 1 Year For STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 26-Apr-2011 ISIN US8636671013 Agenda 933388490 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 HOWARD E. COX, JR. For For 2 SRIKANT M. DATAR, PH.D. For For 3 ROCH DOLIVEUX, DVM For For 4 LOUISE L. FRANCESCONI For For 5 ALLAN C. GOLSTON For For 6 HOWARD L. LANCE For For 7 STEPHEN P. MACMILLAN For For 8 WILLIAM U. PARFET For For 9 RONDA E. STRYKER For For 02 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 APPROVAL OF THE 2011 LONG-TERM INCENTIVE PLAN. Management For For 04 APPROVAL OF THE 2 Management For For 05 APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 06 RECOMMENDATION, IN AN ADVISORY VOTE, OF THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 07 SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For THE COCA-COLA COMPANY Security Meeting Type Annual Ticker Symbol KO Meeting Date 27-Apr-2011 ISIN US1912161007 Agenda 933380418 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HERBERT A. ALLEN Management For For 1B ELECTION OF DIRECTOR: RONALD W. ALLEN Management For For 1C ELECTION OF DIRECTOR: HOWARD G. BUFFETT Management For For 1D ELECTION OF DIRECTOR: BARRY DILLER Management For For 1E ELECTION OF DIRECTOR: EVAN G. GREENBERG Management For For 1F ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 1G ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1H ELECTION OF DIRECTOR: DONALD R. KEOUGH Management For For 1I ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management For For 1J ELECTION OF DIRECTOR: DONALD F. MCHENRY Management For For 1K ELECTION OF DIRECTOR: SAM NUNN Management For For 1L ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management For For 1M ELECTION OF DIRECTOR: PETER V. UEBERROTH Management For For 1N ELECTION OF DIRECTOR: JACOB WALLENBERG Management For For 1O ELECTION OF DIRECTOR: JAMES B. WILLIAMS Management For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 03 APPROVAL OF THE PERFORMANCE MEASURES AVAILABLE UNDER THE PERFORMANCE INCENTIVE PLAN OF THE COCA-COLA COMPANY TO PRESERVE THE TAX DEDUCTIBILITY OF THE AWARDS Management For For 04 APPROVAL OF THE PERFORMANCE MEASURES AVAILABLE UNDER THE COCA-COLA COMPANY 1 Management For For 05 ADVISORY VOTE ON EXECUTIVE COMPENSATION (SAY ON PAY VOTE) Management For For 06 ADVISORY VOTE ON THE FREQUENCY OF HOLDING THE SAY ON PAY VOTE Management 1 Year For 07 SHAREOWNER PROPOSAL REGARDING A REPORT ON BISPHENOL-A Shareholder Against For THE SCOTTS MIRACLE-GRO CO. Security Meeting Type Annual Ticker Symbol SMG Meeting Date 20-Jan-2011 ISIN US8101861065 Agenda 933358473 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES HAGEDORN For For 2 WILLIAM G. JURGENSEN For For 3 NANCY G. MISTRETTA For For 4 STEPHANIE M. SHERN For For 02 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2011. Management For For 03 APPROVAL OF MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE SCOTTS MIRACLE-GRO COMPANY AMENDED AND RESTATED 2006 LONG-TERM INCENTIVE PLAN. Management For For 04 APPROVAL OF MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE SCOTTS COMPANY LLC AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN. Management For For THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 20-May-2011 ISIN US9598021098 Agenda 933412114 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HIKMET ERSEK Management For For 1B ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1C ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 02 RATIFICATION OF SELECTION OF AUDITORS Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON EXECUTIVE COMPENSATION Management 1 Year For 05 STOCKHOLDER PROPOSAL REGARDING THE ELIMINATION OF THE CLASSIFICATION OF THE BOARD OF DIRECTORS Shareholder For Against TRIMBLE NAVIGATION LIMITED Security Meeting Type Annual Ticker Symbol TRMB Meeting Date 03-May-2011 ISIN US8962391004 Agenda 933382121 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STEVEN W. BERGLUND For For 2 JOHN B. GOODRICH For For 3 WILLIAM HART For For 4 MERIT E. JANOW For For 5 ULF J. JOHANSSON For For 6 BRADFORD W. PARKINSON For For 7 MARK S. PEEK For For 8 NICKOLAS W. VANDE STEEG For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITOR OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 30, 2011. Management For For 03 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION FOR OUR NAMED EXECUTIVE OFFICERS. Management For For 04 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF HOLDING A VOTE ON THE COMPENSATION FOR OUR NAMED EXECUTIVE OFFICERS. Management 1 Year Against TUPPERWARE BRANDS CORPORATION Security Meeting Type Annual Ticker Symbol TUP Meeting Date 11-May-2011 ISIN US8998961044 Agenda 933399114 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CATHERINE A. BERTINI Management For For 1B ELECTION OF DIRECTOR: RITA BORNSTEIN, PH.D. Management For For 1C ELECTION OF DIRECTOR: KRISS CLONINGER, III Management For For 1D ELECTION OF DIRECTOR: E. V. GOINGS Management For For 1E ELECTION OF DIRECTOR: CLIFFORD J. GRUM Management For For 1F ELECTION OF DIRECTOR: JOE R. LEE Management For For 1G ELECTION OF DIRECTOR: BOB MARBUT Management For For 1H ELECTION OF DIRECTOR: ANGEL R. MARTINEZ Management For For 1I ELECTION OF DIRECTOR: A. MONTEIRO DE CASTRO Management For For 1J ELECTION OF DIRECTOR: ROBERT J. MURRAY Management For For 1K ELECTION OF DIRECTOR: DAVID R. PARKER Management For For 1L ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1M ELECTION OF DIRECTOR: J. PATRICK SPAINHOUR Management For For 1N ELECTION OF DIRECTOR: M. ANNE SZOSTAK Management For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3 ADVISORY VOTE REGARDING THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM Management For For 4 ADVISORY VOTE REGARDING THE FREQUENCY OF VOTING ON THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM Management 1 Year Against WHIRLPOOL CORPORATION Security Meeting Type Annual Ticker Symbol WHR Meeting Date 19-Apr-2011 ISIN US9633201069 Agenda 933377497 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SAMUEL R. ALLEN Management For For 1B ELECTION OF DIRECTOR: JEFF M. FETTIG Management For For 1C ELECTION OF DIRECTOR: MICHAEL F. JOHNSTON Management For For 1D ELECTION OF DIRECTOR: WILLIAM T. KERR Management For For 1E ELECTION OF DIRECTOR: JOHN D. LIU Management For For 1F ELECTION OF DIRECTOR: MILES L. MARSH Management For For 1G ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1H ELECTION OF DIRECTOR: MICHAEL D. WHITE Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 04 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS WHIRLPOOL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 05 STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO ALLOW STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For 06 STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO REQUIRE STOCKHOLDER APPROVAL OF CERTAIN FUTURE SEVERANCE AGREEMENTS WITH SENIOR EXECUTIVES. Shareholder For Against YUM! BRANDS, INC. Security Meeting Type Annual Ticker Symbol YUM Meeting Date 19-May-2011 ISIN US9884981013 Agenda 933405525 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID W. DORMAN Management For For 1B ELECTION OF DIRECTOR: MASSIMO FERRAGAMO Management For For 1C ELECTION OF DIRECTOR: J. DAVID GRISSOM Management For For 1D ELECTION OF DIRECTOR: BONNIE G. HILL Management For For 1E ELECTION OF DIRECTOR: ROBERT HOLLAND, JR. Management For For 1F ELECTION OF DIRECTOR: KENNETH G. LANGONE Management For For 1G ELECTION OF DIRECTOR: JONATHAN S. LINEN Management For For 1H ELECTION OF DIRECTOR: THOMAS C. NELSON Management For For 1I ELECTION OF DIRECTOR: DAVID C. NOVAK Management For For 1J ELECTION OF DIRECTOR: THOMAS M. RYAN Management For For 1K ELECTION OF DIRECTOR: JING-SHYH S. SU Management For For 1L ELECTION OF DIRECTOR: ROBERT D. WALTER Management For For 02 RATIFICATION OF INDEPENDENT AUDITORS ( OF PROXY) Management For For 03 TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION ( OF PROXY) Management For For 04 TO RECOMMEND, BY NON-BINDING ADVISORY VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES ( OF PROXY) Management 1 Year For 05 PROPOSAL APPROVING AMENDMENT TO COMPANY'S RESTATED ARTICLES OF INCORPORATION TO PERMIT SHAREHOLDERS TO CALL SPECIAL MEETINGS ( OF PROXY) Management For For
